IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1755-09


CALVIN BERNARD SUMRELL, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY



 Per curiam.  Meyers, J., not participating. 

O P I N I O N


	A jury convicted Sumrell of delivering four grams or more but less than two hundred
grams of cocaine, and the judge sentenced him to twenty-five years' confinement.  The
Dallas Court of Appeals reversed, holding that Sumrell's constitutional right to be present
during jury selection was violated and that the error was harmful. (1)
	We granted the State's petition for discretionary review to determine whether the court
of appeals misconstrued relevant facts as provided in the record.  We have determined that
our decision to grant review was improvident.  Therefore, the petition is dismissed.

DATE DELIVERED: September 15, 2010
DO NOT PUBLISH
1.   Sumrell v. State, No. 05-08-00732-CR, 2009 Tex. App. LEXIS 5869 at *15 (Tex.
App.--Dallas July 30, 2009).